Citation Nr: 0807544	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
left shoulder disability. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1974 to January 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Newark, New Jersey, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The veteran has a deformity of the left acromioclavicular 
joint, but retains full range of motion that is not reduced 
on repetitive motion by pain, weakness, excess fatigability 
or incoordination; and without nonunion or fibrous union of 
the humerus.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, 
Codes 5201, 5202 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letter dated in 
January 2005.  The notice included the type of evidence 
needed to substantiate the claims for increased evaluations.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  Finally, the veteran was told 
to provide any evidence in his possession that pertained to 
the claim.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.  

The January 2005 VCAA letter notified the veteran that 
medical or lay evidence could be submitted to substantiate 
his claim and provided specific examples.  The letter stated 
that the evidence should describe the additional disability 
caused by his disabilities.  It also noted that VA would 
assist the veteran in obtaining employment records, thereby 
notifying him that the effect of his disability on his 
employment was relevant.  This information was provided to 
the veteran prior to the initial adjudication of his claims.  

The veteran also received a March 2006 VCAA notification 
letter after the initial adjudication of his claim.  This 
letter contained information pertaining to the assignment of 
disability ratings and effective dates, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, the letter also provided specific examples of the 
evidence that would be useful in substantiating his claim.  
He was specifically notified that the impact of his symptoms 
on his employment would be considered.  The veteran was also 
provided with notice that an evaluation between zero and 100 
percent would be assigned based on the rating schedule.  The 
veteran's claim has not been readjudicated since this 
notification.  However, the Board notes that the veteran has 
not provided any additional evidence in the two years since 
the receipt of the March 2006 letter.  Therefore, the failure 
to readjudicate the claim is harmless error that does not 
prevent the Board from addressing the appeal.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that this information was contained in his February 
2006 statement of the case.  

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The 
statement of the case could not provide VCAA notice.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
statement of the case did, however, provide actual knowledge 
of the rating criteria, and the veteran has had the 
opportunity to submit argument and evidence subsequent to 
receiving the notice.  Hence he had a meaningful opportunity 
to participate in the adjudication of his claim and was not 
prejudiced.  

The veteran has displayed actual knowledge of the fact that 
his disabilities will be evaluated based on their effects on 
both his daily life and employment in his July 2005 notice of 
disagreement.  The veteran's arguments in the February 2006 
substantive appeal also displayed knowledge of the 
symptomatology required for a higher evaluation for his 
disability.  He specifically refers to the limitation of 
motion of his shoulder, as well as to impairment due to pain.  
The Board concludes that while the veteran may not have 
received timely notification of the exact measurement 
required for an increased evaluation, he is aware that the 
more his limitation of motion is impaired, the higher the 
evaluation that will be assigned.  Therefore, the Board finds 
that the duty to notify the veteran in his claim for an 
increased evaluation has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran was 
afforded a VA examination of his left shoulder disability in 
February 2005.  He has not identified any private treatment 
for a left shoulder disability, and has indicated that the 
only VA treatment he has received was the February 2005 
examination.  The veteran has declined his right to a 
hearing.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Increased Evaluation

The veteran contends that his left shoulder disability is 
productive of periodic pain.  He argues that he had to change 
jobs as a result of his disability, and that his new job pays 
less than the former job.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Entitlement to service connection for the residuals of a 
dislocation of the left shoulder disability was established 
in an April 1976 rating decision.  A zero percent evaluation 
was assigned for this disability, effective from January 
1976.  A December 1992 rating decision increased the 
evaluation for this disability to the current 20 percent 
level, effective from September 1992.  

The veteran's disability has been evaluated under the rating 
code for limitation of motion of the arm.

Limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm.  Limitation 
of motion to midway between the side and shoulder level is 
evaluated as 30 percent disabling for the major arm, and 20 
percent disabling for the minor arm.  Limitation of motion to 
25 degrees from the side is considered 40 percent disabling 
for the major arm and 30 percent disabling for the minor arm.  
38 C.F.R. § 4.71a, Code 5201.  

At this point, the Board notes that the normal range of 
motion of the arm and shoulder is 180 degrees of forward 
flexion, with 90 degrees being shoulder level.  180 degrees 
of abduction is normal, and normal external rotation and 
internal rotation are both 90 degrees.  38 C.F.R. § 4.71a, 
Plate I. 

Another rating code that must be considered is the rating 
code for other impairment of the humerus.  Under this rating 
code, malunion with either moderate or marked deformity of 
the minor joint is evaluated as 20 percent disabling.  
Recurrent dislocations of the minor joint are also evaluated 
as 20 percent disabling.  Fibrous union of the minor limb is 
evaluated as 40 percent disabling.  Nonunion of the joint or 
a false flail joint is rated 50 percent.  Loss of the head 
for a flail shoulder is evaluated as 70 percent for the minor 
limb.  38 C.F.R. § 4.71a, Code 5202.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran was afforded a VA orthopedic examination in 
February 2005.  The claims folder was reviewed by the 
examiner.  The veteran was noted to be right handed.  He was 
not using any assistive devices and worked full time as a 
salesman.  He would occasionally get left shoulder pain which 
would come and go, but it had been increasing in frequency 
over the past two years.  The veteran reported having pain 
three times a week.  There were no known aggravating or 
relieving factors, and the pain would last from a few seconds 
to a few minutes.  The veteran reported that there was no 
interference with his daily activity, no interference with 
his job, no problem with repetitive use, and no flare-ups.  
The veteran also reported left elbow pain which radiated into 
his hand.  

On examination, the veteran had a deformity of the left 
acromioclavicular joint.  The range of motion was within 
normal limits.  There were 180 degrees of forward flexion, 
and 180 degrees of external and internal abduction.  The 
veteran had 90 degrees of rotation without any pain.  There 
was a slightly positive impingement sign.  Motor strength was 
5/5 with external and internal abduction, as well as forward 
flexion.  There was a positive Tinel sign of the left elbow.  
The assessment was status post left shoulder dislocation with 
open reduction internal fixation.  The examiner stated that 
there was no loss of joint function following repetitive use 
of the left shoulder.  

The Board finds that entitlement to an evaluation in excess 
of 20 percent for the veteran's left shoulder disability is 
not warranted.  

The February 2005 VA examination shows that the veteran has 
full range of motion of the left arm in all ranges.  
Furthermore, the range of motion is not reduced by pain, 
weakness, incoordination, or fatigability after repetitive 
motion.  Flare ups have not been reported.  Therefore, there 
is no basis for an increased evaluation under the rating code 
for limitation of motion.  38 C.F.R. §§ 4.40, 4.59, 4.71a, 
Code 5201.  

The Board further finds that the rating code for impairment 
of the humerus fails to provide a basis for an increased 
evaluation.  The February 2005 VA examination shows that the 
veteran had a deformity of the acromioclavicular joint.  This 
warrants a 20 percent evaluation for the minor joint, which 
is already in effect.  However, X-rays conducted after the 
veteran's injury, and as recently as December 1994, were not 
interpreted as showing an abnormality of the humerus, 
although the December 1994 X-ray did show metallic fragments 
overlying the humerus.  

Absent evidence of loss of the humeral head, false flail 
joint or nonunion, or fibrous union of the humerus, an 
evaluation greater than 20 percent may not be assigned for 
the veteran's left shoulder disability under Diagnostic Code 
5202.  

The Board has considered other rating codes such as 
impairment of the clavicle or scapula and ankylosis of the 
scapulohumeral articulation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203.  However, the rating code for impairment of the 
scapula does not provide for an evaluation greater than 20 
percent.  The February 2005 VA examination demonstrated that 
the veteran does not have ankylosis of the shoulder, which 
makes the rating code for ankylosis of the scapulohumeral 
articulation inapplicable.  Therefore, these codes do not 
provide a basis for a higher evaluation.  38 C.F.R. § 4.71a, 
Code 5200, 5203.  

As for the veteran's complaints of left elbow and hand 
numbness and a positive Tinel sign, the Board notes that 
entitlement to service connection for a left elbow disability 
was denied in a July 2005 rating decision and is not on 
appeal to the Board.  

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
There is only a single VA examination for consideration, and 
no other medical evidence that would demonstrate a period of 
symptomatology that would merit an evaluation in excess of 
the 20 percent evaluation currently in effect.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The disability has not required any periods of 
hospitalization, and there is no evidence that it interferes 
with employment.  Hence, referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321(b) 
(2007).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left shoulder disability is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


